            Case 2:21-cv-00793-KJN Document 8 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CORNELL EUGENE WILSON, JR.,                        No. 2:21-cv-0793 KJN P
12                       Petitioner,
13            v.                                        ORDER
14   PAUL THOMPSON,
15                       Respondent.
16

17

18            Petitioner filed an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241,

19   and paid the filing fee.

20            Because petitioner may potentially be entitled to the requested relief if the claimed

21   violation of constitutional rights is proved, respondent is directed to file an answer or a motion to

22   dismiss.

23            In accordance with the above, IT IS HEREBY ORDERED that:

24            1. Respondent is directed to file an answer or a motion to dismiss within sixty days from

25   the date of this order. If an answer is filed, respondent shall include with the answer any and all

26   transcripts or other documents relevant to the determination of the issues presented in the

27   application.

28   ////
                                                        1
          Case 2:21-cv-00793-KJN Document 8 Filed 08/25/21 Page 2 of 2


 1             2. Petitioner’s traverse, if any, is due on or before thirty days from the date respondent’s

 2   answer is filed; an opposition to a motion to dismiss is due within thirty days of service of the

 3   motion to dismiss; and

 4             3. The Clerk of the Court shall serve a copy of this order together with a copy of

 5   petitioner’s application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on the United

 6   States Attorney.

 7   Dated: August 25, 2021

 8

 9
     /wils0793.100.2241
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
